"· A0,24-:S'B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                             Page 1 ofl   IC
                                                                                                                                                      '
                                                                                                                                                          }



                                        UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                                JUDGMENT IN A CRIMINAL CASE
                                    v.                                           (For Offenses Committed On or After November 1, 1987)


                             Oscar Flores-Flores                                 Case Number: 3:19-mj-21863

                                                                                 Kenneth Robert McMullan
                                                                                 Defendant's A torney


   REGISTRATION NO. 7484 8298
                                                                                                          Fil.El)
   THE DEFENDANT:                                                                                           MAY 0 9 2019
    lZl pleaded guilty to count(s) 1 of Complaint
                                                                                                    Glli::RK US IJIS 11'\ll; I ..,vun I       ·
    D was found guilty to count(s)                                                              SOUTH~F1N DIS'ff'ilCI OF CAl.IF(l~f'.ll~;
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                      -            '--'"" ._.




   Title & Section                     Nature of Offense                                                           Count Number(s)
   8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                 1

    D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
    D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                               IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
   imprisoned for a term of:

                                   ~-TIME SERVED                               D ------~_ _ days

     lZl   Assessment: $10 WAIVED lZl Fine: WAIVED
     lZl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the   defendant's possession at the time of arrest upon their deportation or removal.
     D     Court recommends defendant be deported/removed with relative,                          charged in case


        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
   of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
   imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
   United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Thursday, May 9, 2019
                                                                               Date of Imposition of Sentence


                      ,?f.<'o
    Received -"/'--/--------
               /DUSM
                                                                                                 ESTANLE        NE
                                                                                                ATES MAGISTRATE JUDGE


    Clerk's Office Copy                                                                                                       3:19-mj-21863
